J-S01015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HEATHER MICHELE WEINGARD                   :
                                               :
                       Appellant               :   No. 805 MDA 2020

          Appeal from the Judgment of Sentence Entered May 26, 2020
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0001486-2019


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                          FILED FEBRUARY 12, 2021

        Heather Michele Weingard appeals from the judgment of sentence,

entered in the Court of Common Pleas of Schuylkill County, after a jury

convicted her of driving under suspension—DUI related (third or subsequent

violation).1 After our review, we affirm.

        At approximately 8:15 p.m. on April 24, 2019, Officer Adam Sajone of

the Shenandoah Borough Police Department was on routine patrol in an

unmarked vehicle travelling westbound on East Center Street in the borough.

See N.T. Trial, 3/12/20, at 16-17. Officer Sajone observed a Dodge truck,

which he knew to be a vehicle driven by Weingard’s boyfriend, pull out of

North Lehigh Street onto East Center Street. See id. at 17. Officer Sajone

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S.A. § 1543(b)(1)(iii).
J-S01015-21



followed the truck as it proceeded up East Center Street and made a left-hand

turn onto South Main Street. See id. at 18. When the truck stopped at a

stoplight, Officer Sajone pulled alongside the vehicle and identified the driver

as Weingard, whom he was aware did not possess a valid driver’s license. See

id. at 18, 19. When the light turned green, Weingard made a left turn onto

East Oak Street; Officer Sajone proceeded down Main Street, made the next

left turn onto East Cherry Street, and caught up to Weingard on White Street.

See id. at 19. Officer Sajone activated his emergency lights and conducted a

traffic stop of Weingard’s vehicle on the unit block of North White Street. See

id. During the stop, Weingard did not present Officer Sajone with a valid

driver’s license. See id. at 21. On April 29, 2019, Officer Sajone obtained

Weingard’s certified driving history, which indicated that her driving privileges

were suspended. See id. at 22. The document also noted a June 10, 2016

violation for chemical test refusal2 and three previous violations for driving

under suspension—DUI related.3 See id. at 23-24.

        A jury convicted Weingard of driving under suspension4 on March 12,

2020 and, on May 26, 2020, the trial court sentenced her to a term of 6 to 12
____________________________________________


2   75 Pa.C.S.A. § 1547(b)(1).

375 Pa.C.S.A. § 1543(b). Those violations occurred on August 16, 2016, May
29, 2017, and November 29, 2018. Weingard was convicted of the first two
offenses on September 14, 2017, and of the third on January 10, 2019.

4 The Commonwealth nolle prossed one count of driving without a license
pursuant to 75 Pa.C.S.A. § 1501(a).



                                           -2-
J-S01015-21



months’ imprisonment,5 plus costs. Weingard filed a timely notice of appeal

on June 4, 2020. On June 9, 2020, the trial court ordered Weingard to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal within

21 days. Weingard failed to file a Rule 1925(b) statement and, on July 22,

2020, the trial court issued a Rule 1925(a) opinion recommending that

Weingard’s appeal be dismissed for failure to preserve any claims.          See

Pa.R.A.P. 1925(b)(4)(vii) (issues not raised in Rule 1925(b) statement

waived). Subsequently, on July 24, 2020, Weingard filed her Rule 1925(b)

statement and the trial court submitted a supplemental opinion addressing

the sole issue raised therein.6

       Weingard raises the following claim for our review:             “Did the

Commonwealth fail to prove [Weingard] violated 75 Pa.C.S.A. § 3802(a)(1)

as a predicate to this conviction?” Brief of Appellant, at 4.

       Weingard’s claim challenges the sufficiency of the evidence.      Such a

claim presents a question of law; accordingly, our standard of review is de

novo and our scope of review is plenary. Commonwealth v. Neysmith, 192

A.3d 184, 189 (Pa. Super. 2018). When reviewing a sufficiency claim, this

Court is required to view the evidence in the light most favorable to the verdict

____________________________________________


5 Weingard was ordered to serve two months in the Schuylkill County Prison,
followed by four months on an electronic monitor.

6 When counsel has filed an untimely Rule 1925(b) statement and the trial
court has addressed the appellant’s claims, we may address the merits of the
issues presented. Commonwealth v. Thompson, 39 A.3d 335, 340 (Pa.
Super. 2012).

                                           -3-
J-S01015-21



winner, giving the prosecution the benefit of all reasonable inferences to be

drawn from the evidence. Id.

        Essentially, Weingard seeks to collaterally attack the 2016 suspension

of her driving privileges for refusing to submit to chemical testing under

section 1547 of the Motor Vehicle Code, claiming that “there is no indication

that [Weingard] was ever arrested for a violation of 75 Pa.C.S.A. §

3802(a)(1)” or any other offense enumerated in section 1547(a).7 Because




____________________________________________


7   Section 1547 provides, in relevant part, as follows:

        (a) General rule.—Any person who drives, operates or is in actual
        physical control of the movement of a vehicle in this
        Commonwealth shall be deemed to have given consent to one or
        more chemical tests of breath or blood for the purpose of
        determining the alcoholic content of blood or the presence of a
        controlled substance if a police officer has reasonable grounds to
        believe the person to have been driving, operating or in actual
        physical control of the movement of a vehicle in violation of
        section 1543(b)(1.1) (relating to driving while operating privilege
        is suspended or revoked), 3802 (relating to driving under
        influence of alcohol or controlled substance) or 3808(a)(2)
        (relating to illegally operating a motor vehicle not equipped with
        ignition interlock).

        (b) Civil penalties for refusal.—

           (1) If any person placed under arrest for a violation of
           section 3802 is requested to submit to chemical testing and
           refuses to do so, the testing shall not be conducted but upon
           notice by the police officer, the department shall suspend
           the operating privilege of the person[.]

75 Pa.C.S.A. § 1547(a) and (b).


                                           -4-
J-S01015-21



the predicate suspension is unsound, Weingard claims her current conviction

for driving under suspension cannot stand. This claim is without merit.

      Section 1543 of the Motor Vehicle Code provides, in relevant part, as

follows:

      (a) Offense defined.—Except as provided in subsection (b), any
      person who drives a motor vehicle on any highway or trafficway
      of this Commonwealth after the commencement of a suspension,
      revocation or cancellation of the operating privilege and before the
      operating privilege has been restored is guilty of a summary
      offense and shall, upon conviction or adjudication of delinquency,
      be sentenced to pay a fine of $200.

      (b) Certain offenses.—

           (1) The following shall apply:

                                       ...

              (iii) A third or subsequent violation of this paragraph
              shall constitute a misdemeanor of the third degree
              and, upon conviction of this paragraph, a person shall
              be sentenced to pay a fine of $2,500 and to undergo
              imprisonment for not less than six months.

75 Pa.C.S.A. § 1543(a), (b).

      Here, there is no evidence of record that Weingard ever sought to appeal

her 2016 suspension at the time it was imposed. See 75 Pa.C.S.A. § 1550

(governing judicial review of driver’s license suspensions). Accordingly, any

present attempt to challenge its validity is patently untimely and cannot form

the basis of a successful challenge to her instant conviction. The evidence

presented by the Commonwealth was sufficient to convict Weingard of driving

under suspension.      Specifically, Officer Sajone testified that he observed

Weingard operating a Dodge truck on the streets of Shenandoah Borough.

                                       -5-
J-S01015-21



When he stopped her vehicle, she was unable to produce a driver’s license.

Weingard’s Certified Driver History from the Pennsylvania Department of

Transportation—admitted without objection—confirmed that her license status

was “suspended” and that she had previously been thrice convicted of a

section 1543 offense.

     In light of the foregoing, and viewed in the light most favorable to the

Commonwealth as verdict-winner, the evidence was sufficient to convict

Weingard of driving under suspension and any attempt to challenge her

underlying license suspension is untimely.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2021




                                    -6-